Case 5:19-cv-02349-JGB-SHK Document 19 Filed 02/18/20 Page 1 of 2 Page ID #:73




 1
     Ross Cornell, Esq. (SBN 210413)
     LAW OFFICES OF ROSS CORNELL, APC
 2   Email: ross.law@me.com
 3   111 W. Ocean Blvd., Suite 400
     Long Beach, CA 90802
 4
     Phone: (562) 612-1708
 5   Fax: (562) 394-9556
 6
     Attorney of Record for Plaintiff,
 7
     BRYAN ESTRADA
 8

 9
                            UNITED STATES DISTRICT COURT
10

11                         CENTRAL DISTRICT OF CALIFORNIA
12

13   BRYAN ESTRADA,                               Case No.:
14
                                                  5:19-CV-02349-JGB-SHK

15                    Plaintiff,
16                                                NOTICE OF SETTLEMENT
17
                      v.
18

19   WANGGI INVESTMENT CO, et al.
20
                      Defendants.
21

22

23

24

25

26

27

28                                          -1-
                                    NOTICE OF SETTLEMENT
29

30

31
Case 5:19-cv-02349-JGB-SHK Document 19 Filed 02/18/20 Page 2 of 2 Page ID #:74




 1
           TO THE HONORABLE UNITED STATES DISTRICT COURT AND
 2   TO THE CLERK OF THE COURT:
 3
           In accordance with Local Rule 16-15.7, Plaintiff hereby submits this
 4
     Notice of Settlement to notify the Court that the lawsuit has been settled in
 5
     its entirety as to all parties and all causes of action.
 6

 7

 8
     Respectfully submitted,
 9   Dated: February 17, 2020        LAW OFFICES OF ROSS CORNELL, APC
10

11                                   By: /s/ Ross Cornell
12
                                         Ross Cornell, Esq.,
                                         Attorneys for Plaintiff,
13                                       BRYAN ESTRADA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          -2-
                                    NOTICE OF SETTLEMENT
29

30

31
